MEMORANDUM **
Maria T. Garcia, her husband Raul Gerardo Villanueva, and their daughters, Adriana Garcia and Alejandra Garcia, all natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying their applications for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Garcia failed to establish past persecution or a well-founded fear of future persecution in Mexico because she failed to establish that she or her family would be targeted on account of a protected ground. See id. (rejecting an asylum claim based on general civil strife or widespread random violence); see also Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir.2001) (requiring alien to establish nexus between alleged persecution and protected ground).
We decline to consider Garcia’s contention that her asylum claim should be considered in light of the 2004 State Department Report for Mexico, because it was not part of the administrative record. See 8 U.S.C. § 1252(b)(4)(A); Fisher v. INS, 79 F.3d 955, 963 (9th Cir.1996) (en banc).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.